Citation Nr: 1204302	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  09-31 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Counsel






INTRODUCTION

The Veteran served on active duty from July 1956 to June 1960.

This appeal to the Board of Veterans' Appeals (Board) arises from a rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans' Affairs (VA).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During a May 2008 private psychological evaluation, the psychologist diagnosed the Veteran with PTSD, chronic, severe, and depressive disorder NOS.  The psychologist found that the PTSD related to in-service stressors that occurred while the Veteran served aboard the USS Hassayampa, including the death of a friend and fellow sailor, A.S. in a motorcycle accident in December 1956 while the U.S.S. Hassayampa was in port; witnessing deaths of pilots aboard an aircraft carrier, going through typhoons, and shipmates committing suicide.  Other than the December 1956 date of the friend's death, to date, the Veteran has not provided specific dates or other specific information concerning these reported stressors.

In a December 2008 memorandum, the RO found that there was insufficient information to attempt to corroborate the Veteran's reported stressors in service.  Regarding the reported motorcycle accident of A.S., the RO indicated that it reviewed the official casualty records and found that they were silent for an A.S. dying while assigned to the USS Hassayaampa.  The RO also noted that the service personnel records showed that the Veteran did not start serving on the ship until March 11, 1957.  It appears possible that the Veteran was mistaken concerning whether he was serving aboard the USS Hassayampa at the time of G.S.'s death.  Accordingly, on remand, the RO/AMC should ask the Veteran to clarify whether the date of G.S.'s death was in fact in December 1956.  If the Veteran's response is affirmative or if he indicates that he is unsure, the RO/AMC should consult all applicable sources, to attempt to determine whether there is any record of the death by motorcycle accident of G.S. reported by the Veteran.  The Board notes that the personnel records show that the Veteran was on temporary duty with the Service School Command, U.S. Naval Training Center, Great Lakes, Illinois in December 1956, apparently attending Machinist's Mate school.  

The Board also notes that although the Veteran has not apparently given any specific information concerning witnessing the deaths of aircraft pilots during service, an informal history of the U.S.S. Hassayampa indicates that two crewmembers recalled that in December 1958, the ship was "close-in to an aviation mishap when a pilot from a near-by carrier lost control of his aircraft and crashed into the sea astern of her.  . . .  Apparently, the only plane parts that were recovered were a portion of the wing tank, a section of the windshield and some debris from the cockpit. See http://www.angelwind.com/hassayampa/history.html.  As the Veteran was assigned to the USS Hassayampa at the time of this apparent crash, on remand the RO/AMC should attempt to obtain any available information detailing the specifics of the crash.     

The RO/AMC should also ask the Veteran to identify all sources of treatment or evaluation he has received for psychiatric disorder since service and should secure copies of all available records of the treatment or evaluation from all sources appropriately identified.  

Once the above development has been completed, and regardless of whether any information is obtained corroborating one or more of the Veteran's reported stressors, the RO/AMC should arrange for a VA psychiatric examination to determine the likely etiology of any current psychiatric disorder.    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should contact the Veteran and ask him to, if possible, provide any additional detail concerning his reported stressors in service to include the dates of any typhoons or aircraft crashes and the names of any servicemen who committed suicide while serving on the USS Hassayampa.  In particular, the RO/AMC should ask the Veteran to clarify whether December 1956 is the approximate date that C.S., his friend and fellow service member, died in a motorcycle crash.  

2.  The RO/AMC should consult all applicable sources to attempt to confirm whether C.S. died in a motorcycle crash during service.  In particular, the RO/AMC, either through a JSRRC inquiry or directly, should contact the U.S. Naval Personnel Command in Millington, Tennessee to determine if any records are available concerning the death of C.S. in a motorcycle crash.  Also, assuming that the Veteran reiterates that C.S. died in December 1956, the RO/AMC should also contact the U.S. Naval Training Center to determine if any records are available concerning the death of C.S. in a motorcycle crash.  

Additionally, the RO/AMC should contact JSRRC and any other applicable source and request that a search be conducted for information concerning an aircraft crash in the direct vicinity of the USS Hassayampa in December 1958.  This search should include review of any available deck logs from the U.S.S. Hassayampa.     

3.  After the above development is complete, and regardless of the results, the RO/AMC should also ask the Veteran to identify all sources of treatment or evaluation he has received for a psychiatric disorder since service and should secure copies of all available records of the treatment or evaluation from all sources appropriately identified.  

4.  After the above development is complete, and regardless of the results, the Veteran should then be scheduled for a VA examination by an appropriate psychiatrist or psychologist to determine the likely etiology of any current psychiatric disability.  The Veteran's claims file should be made available for review by the examiner in conjunction with the examination.  Any indicated tests should be performed.  The examiner should assign all applicable psychiatric diagnoses to the Veteran.  

A) If the examiner diagnoses the Veteran with PTSD, he or she should specifically identify the stressor event(s) on which the diagnosis is based.   
B) If the examiner finds that the Veteran does not meet the diagnosis of PTSD, he or she should specifically explain the reasoning behind this determination.  
C) If the examiner diagnoses the Veteran with a psychiatric disorder other than PTSD, he or she should, for each such disorder diagnosed, provide an opinion as to whether such disability is at least as likely as not (i.e. a 50% chance or greater) related to the Veteran's military service.  

The examiner should explain the rationale for all opinions given.

5.  The RO/AMC should then readjudicate the claim.  If it remains denied, the RO/AMC should issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



